Quillian, Presiding Judge.
Defendant appeals his conviction for theft by deception and bad check. Held:
1. Code Ann. § 26-1811 (Ga. L. 1968, pp. 1249, 1295; 1972, pp. 841,842) provides that the venue in prosecutions for theft by deception shall be considered as having been committed in any county in which the accused exercised control over the property which was the subject of the theft. There is no evidence that the defendant exercised any control over the property which was the subject of the theft in Ware County, where the prosecution occurred. Accordingly, we reverse as to this offense.
2. Contrary to defendant’s contention as to the bad check offense, we find the evidence sufficient to authorize a rational fact finder to find the defendant guilty of the elements of the offense beyond a reasonable doubt. Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560).
Argued November 19, 1979
Decided January 10, 1980.
L. Z. Dozier, Jr., for appellant.
Dewey Hayes, District Attorney, M. C. Pritchard, Assistant District Attorney, for appellee.
3. The remaining enumerations of error are either mooted by our reversal of the theft conviction, are not meritorious, or are deemed abandoned under Rule 15 (c)(2) (Code Ann. § 24-3615).

Judgment affirmed in part and reversed in part.


Smith and Birdsong, JJ., concur.